Title: To George Washington from Thomas (Robert Treat) Paine, 30 July 1795
From: Paine, Thomas (Robert Treat)
To: Washington, George


          
            May it please your excellency!
            Boston; July 30th; 1795.
          
          The accompanying Poem was composed, by the appointment of the rev. president Willard. The wish of many friends induced its publication.
          As a mite of public gratitude, it was dedicated to the First of men. As a tribute of private veneration, it is laid at his feet. By his most obedient, & devoted humble servant,
          
            Thomas Paine.
          
         